Exhibit 10.2
AMENDMENT NO. 1
TO
CONVERTIBLE SUBORDINATED NOTE
     This Amendment No. 1 (this “Amendment”) to each of Columbia Laboratories,
Inc.’s (the “Company”) Convertible Subordinated Notes due December 31, 2011
(each, a “Note” and collectively, the “Notes”), is made as of March 3, 2010.
Except as otherwise provided herein, capitalized terms used herein shall have
the meanings set forth in the Notes. For purposes hereof, the “Note Purchase
Agreements” shall mean the Note Purchase and Amendment Agreements, dated on or
after March 3, 2010, each by and among the Company and certain other persons
relating to the Notes.
     1. The definition of Fundamental Transaction is hereby amended and restated
in its entirety to read as follows:
“‘Fundamental Transaction’ means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Voting Stock (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock, or (B) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate Voting Stock
of the Company, excluding, in each case of clauses (A)(i), (ii), (iii),
(iv) and/or (v) and/or (B) of this definition a Permitted Transaction. A
“Permitted Transaction” shall mean, the transaction (or series of related
transactions) publicly announced by the Company in a Current Report on Form 8-K
filed by the Company with the Securities and Exchange Commission on or prior to
the date that is one Business Day after the date of Amendment No. 1 to the Notes
(the “Form 8-K”), which transaction includes the license, sale, transfer or
other disposition of rights or assets of the Company related to, and/or the
co-development, co-promotion, co-marketing, distribution or other collaboration
with respect to, one or more of the Company’s products with (and possibly a sale
of Company capital stock), pursuant to which the Company (is to, or) receives
proceeds of at least $40 million in cash consideration at the initial closing
thereof. For the avoidance of doubt, a “Permitted Transaction” shall not include
any transaction (or series of related transactions) (x) that is not contemplated
by the Form 8-K and (y) the initial closing of which does not occur
contemporaneously with the closings under the Note Purchase and Amendment
Agreements, each dated on or after March 3, 2010, each by and among the Company
and certain holders of the Notes. “Business Day” shall mean any day that

 



--------------------------------------------------------------------------------



 



is not a Saturday or Sunday or other day on which commercial banks in The City
of New York are authorized or required by law to remain closed.”
     2. Except as provided herein, the Notes remain in full force and effect.
     3. On the Amendment Termination Date (as defined in the Note Purchase
Agreements), if it occurs, this Amendment shall automatically terminate and be
of no further force and effect as of the Amendment Termination Date.
     4. All issues and questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law rules or provisions (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
[Remainder of page intentionally blank.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has executed this AMENDMENT NO. 1 to the
COLUMBIA LABORATORIES, INC. CONVERTIBLE SUBORDINATED NOTE as of the date first
above written.

            COLUMBIA LABORATORIES, INC.
      By:   /s/ Frank C. Condella, Jr.         Name:   Frank C. Condella, Jr.   
    Title:   Interim Chief Executive Officer     

Signature Page to Amendment No. 1 to Convertible Subordinated Note

 